Appeal by the defendant from two judgments of the Supreme Court, Kings County (O’Brien, J.), both rendered October 30, 1985, convicting him of robbery in the first degree under indictment No. 588/84 and robbery in the third degree under indictment No. 629/84, upon jury verdicts, and imposing sentences.
Ordered that the judgments are affirmed.
*560The defendant contends that the jury verdict with respect to robbery in the first degree was against the weight of the evidence. Upon the exercise of our factual review power (see, CPL 470.15 [5]), we find that the evidence adduced at trial clearly establishes that the defendant participated in the gunpoint robbery of the complainant (see, People v Griffin, 137 AD2d 558, lv denied 70 NY2d 1006). He ascertained whether any police were around and remained at the door as a lookout. "Just a matter of seconds” later, he returned alone and robbed the complainant again, and subsequently returned yet again with his accomplices to threaten the complainant.
We have considered the defendant’s other contentions and find them to be without merit. Bracken, J. P., Kunzeman, Rubin and Spatt, JJ., concur.